Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Detailed Action
This office action is in response to the amendment filed on January 5, 2021. Claims 1-26 are currently pending of which claims 1, 10, 19, and 23 are currently amended.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew et al (US PGPub No: 2008/0005748) in view of Frese, II et al (US Patent No: 5,909,545), hereafter referred to as Mathew and Frese, respectively.

With regards to claims 1 and 10, Mathew teaches through Frese, a method comprising: 

receiving, by a terminal, a system call associated with an operating system of a client device (Mathew teaches recognizing a request being of a certain OS; see paragraph 46, Mathew); 

determining whether the system call references a remote resource located on a remote device (Mathew teaches network resources are virtualized and shared amongst VMs; see paragraph 31, Mathew.  The VMM can intercept and convert a request for virtual device/resource; see paragraphs 33 and 46, Mathew. Mathew explains how a user can send an I/O instruction to an external interface. The request is converted and sent as a packet to the network; see paragraph 43, Mathew); 

converting, based on a determination that the system call references the remote resource, the system call to a system protocol packet (Mathew explains how a user can send an I/O instruction to an external interface. The request is converted and sent as a packet to the network; see paragraph 43, Mathew. Mathew further teaches converting a VM request into request native to the host OS; see paragraph 48, Mathew); 

encapsulating the system protocol packet into a communication protocol packet; and sending the communication protocol packet to a remote management server (see Frese below).

While Mathew teaches converting calls for resources, Mathew does not explicitly cite encapsulating packets. In the same field of endeavor, Frese also teaches converting messages for resources into system calls compatible with the OS; see abstract, Frese. In particular, Frese explains how system calls can be encapsulated; see column 6, lines 54-58, Frese.  Frese obviously also teaches decapsulation; see column 11, lines 24-26, Frese. Using encapsulation helps to create a more seamless experience for users by avoiding latency issues with system calls; see column 5, lines 64-66 and column 6, lines 54-58, Frese.  Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Frese with those of Mathew to provide users a more seamless experience. 

With regards to claims 2 and 11, Mathew teaches through Frese, the method wherein the system call comprises a user request to perform a target action or access a resource at a target machine (see request to use virtual device; see paragraph 33, Mathew).

With regards to claims 3 and 12, Mathew teaches through Frese, the method wherein the determining whether the system call references a remote resource comprises checking a remote processing library (see monitoring and usage statistics; see paragraph 31, Mathew).

With regards to claims 4 and 13, Mathew teaches through Frese, the method wherein the encapsulating the system protocol packet into the communication protocol packet comprises creating an encoded packet and embedding the encoded packet into a header of the communication protocol packet (see paragraph 38, Mathew).

With regards to claims 5 and 14, Mathew teaches through Frese, the method further comprising: sending, based on a determination that the system call does not reference a remote resource, the system call to the operating system of the client device (local resources can be called; see column 3, lines 58-60, Frese).

With regards to claims 6 and 15, Mathew teaches through Frese, the method further comprising: receiving a second communication protocol packet from the remote management server, wherein the second communication protocol packet comprises a response code indicating execution of the system call at a target machine; decoding the second communication protocol packet to extract the response code; converting the extracted response code to a second system call for the operating system of the client device; and causing a result of the second system call executed by the client device operating system to be available for the terminal (Frese also teaches converting messages for resources into system calls compatible with the OS; see abstract, Frese. In particular, Frese explains how system calls can be encapsulated; see column 6, lines 54-58, Frese.  Frese obviously also teaches decapsulation; see column 11, lines 24-26, Frese.  Frese also teaches sending the result back to the user via RDM to the browser with an interpreter; see column 4, lines 25-28, Frese).

With regards to claims 7 and 16, Mathew teaches through Frese, the method further comprising: determining the target machine based on a certificate number encoded in a header of the second communication protocol packet (Frese discusses how to use tags for identification; see column 7, lines 28-62, Frese).

With regards to claims 8 and 17, Mathew teaches through Frese, the method further comprising: determining a transaction corresponding to the response code based on a transaction identification number encoded in a header of the second communication protocol packet (see column 5, lines 44-63 and column 7, lines 56-62, Frese).

With regards to claims 9 and 18, Mathew teaches through Frese, the method wherein the second communication protocol packet further comprises a resource request from the remote management server, further comprising: sending the result of the second system call to the remote management server; and receiving a resource reply from the remote management server (Frese teaches sending the result back to the user via RDM to the browser with an interpreter; see column 4, lines 25-28, Frese).

With regards to claims 19 and 23, Mathew teaches through Frese, a method comprising: 

receiving, by an agent at a target machine (Mathew teaches part of the VMM running on the host and part of the VMM running natively; see paragraph 48, Mathew) and from a remote management server (see paragraph 27, Mathew), a communication protocol packet comprising an encapsulated system protocol packet (see Frese below); 

decoding the encapsulated system protocol packet (see decapsulation; see Frese below) to extract a system call associated with an operating system of a remote client device (Mathew explains how a user can send an I/O instruction to an external interface. The request is converted and sent as a packet to the network; see paragraph 43, Mathew); 

(Mathew explains how a user can send an I/O instruction to an external interface. The request is converted and sent as a packet to the network; see paragraph 43, Mathew. Mathew further teaches converting a virtualized request into one compliant with the host OS; see paragraphs 46, and 48-49, Mathew); 

receiving a response code indicating execution of the native system call by the target machine operating system (see paragraph 28, Mathew); 

converting the response code into a second system protocol packet (Mathew teaches part of the VMM running on the host and part of the VMM running natively; see paragraph 48, Mathew.  Mathew supports allowing different types of VMMs to communicate, this includes via conversion; see paragraphs 15, 46, and 48, Mathew); 

encapsulating the second system protocol packet into a second communication protocol packet; and sending the second communication protocol packet to the remote management server (see Frese below).

While Mathew teaches converting calls for resources, Mathew does not explicitly cite encapsulating packets. In the same field of endeavor, Frese also teaches converting messages for resources into system calls compatible with the OS; see abstract, Frese. In particular, Frese explains how system calls can be encapsulated; see column 6, lines 54-58, Frese.  Frese obvious also teaches decapsulation; see column 11, lines 24-26, Frese. Using encapsulation helps to create a more seamless experience for users by avoiding latency issues with system calls; see column 5, lines 64-66 and column 6, lines 54-58, Frese.  Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Frese with those of Mathew to provide users a more seamless experience. 

With regards to claims 20 and 24, Mathew teaches through Frese, the method wherein the encapsulating the second system protocol packet into the second communication protocol packet comprises creating an encoded packet and embedding the encoded packet into a header of the second communication protocol packet (see paragraph 38, Mathew).

With regards to claims 21 and 25, Mathew teaches through Frese, the method further comprising: adding a transaction identification number to the second system protocol packet to identify a transaction corresponding to the response code (see column 5, lines 44-63 and column 7, lines 56-62, Frese).

With regards to claims 22 and 26, Mathew teaches through Frese, the method further comprising: adding a certificate number to the second system protocol packet to identify the target machine that has executed the native system call (Frese discusses how to use tags for identification; see column 7, lines 28-62, Frese).

The obviousness motivation applied to independent claims 1, 10, 19, and 23 are applicable to their respective dependent claims.


Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. The following are the examiner’s responses to the applicant’s arguments.
The first argument presented by the applicant alleges that the Mathew prior art does not support remote resource being remote from the device. The examiner disagrees. First, applicant relies on paragraph 5 of the Mathew prior art for their argument. Paragraph 5 is not directed towards the invention of the Mathew reference, instead the cited paragraph 5 refers to the background section of the prior art. Mathew instead states virtualizing I/O activity 
 	The second argument presented by the applicant alleges Mathew fails to teach converting the system call to a system protocol packet. Again the examiner disagrees. Again, Mathew explains how a user can send an I/O instruction to an external interface. The request is converted and sent as a packet to the network; see paragraph 43, Mathew. As such, applicant’s argument is not deemed persuasive. 
Applicant continues these same two arguments for similarly amended independent claims 19, 10, and 23. These arguments are not persuasive for the same rationales provided above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456